In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of disposition of the Family Court, Kings County (Hepner, J.), dated July 27, 1998, which, after fact-finding and dispositional hearings, inter alia, terminated her parental rights and committed the custody of the child to the petitioner.
Ordered that the order of disposition is affirmed, without costs or disbursements.
A suspended judgment may be revoked if the Family Court finds that a preponderance of the evidence adduced at a violation hearing establishes noncompliance with a condition of that judgment (see, Matter of William Ralph T., 286 AD2d 441; *536Matter of Alka H., 278 AD2d 326; Matter of A. Children, 255 AD2d 510). The evidence presented at the violation hearing supports the Family Court’s determination that the mother failed to satisfy the conditions of her suspended judgment and that the termination of her parental rights was in the best interests of her child (see, Matter of Natanya Sharay G., 232 AD2d 487, 487-488; Matter of Maldrina R., 219 AD2d 723, 724).
The mother’s remaining contentions are without merit. Altman, J.P., Krausman, Goldstein and H. Miller, JJ., concur.